MEMORANDUM **
Josee Angelo Gotty appeals from the 170-month sentence imposed following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Gotty contends that retroactive application of the remedial portion of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), violated his due process rights and the ex post facto clause. Both contentions are foreclosed by United States v. Dupas, 419 F.3d 916, 920-21, 924 (9th Cir.2005).
Gotty also contends the application of the career-offender provision of the Sentencing Guidelines violated his Sixth Amendment rights. However, this court has held that the Supreme Court’s Apprendi line of Sixth Amendment jurisprudence does not preclude application of the career offender provision. See United States v. Thomas, 447 F.3d 1191, 1199-1200 (9th Cir.2006).
Finally, Gotty contends that the district court failed to consider the sentencing factors enumerated in 18 U.S.C. § 3553(a). *708However, the court expressly considered Gott/s psychiatric and criminal history, his age, and the potential danger he posed to the community, and imposed a sentence within the middle of the advisory sentencing guidelines range. As the result of the court’s consideration of various factors, the sentence imposed was reasonable. See United States v. Plouffe, 436 F.3d 1062, 1063 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.